Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that a reversal is required because pretrial publicity deprived him of a fair trial (see, People v Pepper, 59 NY2d 353). Defendant’s claim that it was reversible error to deny his request for public funds to conduct a survey for the purpose of making an application for a change of venue is without merit. Defendant failed to demonstrate that an impartial jury could not be impaneled (see, CPL 230.20 [2]; 255.20 [3]; People v Parker, 60 NY2d 714; People v DiPiazza, 24 NY2d 342; People v Simmons, 132 AD2d 1009). We have reviewed defendant’s remain*1030ing claims and find them lacking in merit. (Appeal from judgment of Supreme Court, Monroe County, Kennedy, J.— murder, second degree.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.